DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Publication 20130226036).
Regarding Claim 1, Stein discloses a joint measurement system comprising:
a measurement device configured to couple with the joint (Figure 1) wherein the measurement device comprises:
an upper housing having an external curved surface (Figure 28 #2808);
a bottom housing wherein the upper housing couples to the bottom housing to form a hermetically sealed enclosure (Figure 28 #2810, Paragraph [0205] lines 1-3);
a shim coupled (Paragraph [0296] lines 9-17) to the bottom housing wherein the shim is configured to couple to the measurement device to the tray;
a first sensor (Figure 28 #2814, first);
a second sensor (Figure 28 #2814, second);
a third sensor (Figure 28 #2814, third);
wherein the first, second, and third sensors respectively couple to a surface of a first predetermined radial location, a surface of a second predetermined radial location, and a surface of a third predetermined radial location on the external curved surface of the upper housing,  wherein the first, second, and third predetermined radial locations have an equal radius (As can be seen in Figure 29 the sensors 2906 are distributed at predetermined locations of an equal radius on the upper housing 2904); and 
wherein an external curved surface of a second prosthetic component is configured to couple to the external curved surface of the upper housing of the measurement device (Figure 29 #2910, Paragraph [0208] lines 10-13) only at the surfaces of the first, second, and third predetermined radial locations; and electronic circuitry coupled to the first, second, and third sensors wherein the electronic circuitry is configured to control a measurement process and transmit measurement data (Paragraph [0212] lines 18-24).

Regarding Claim 2, Stein discloses the joint measurement system of claim 1 (Figure 28) further including:
a first prosthesis wherein the measurement device couples to the first prosthesis (Figure 28);
a second prosthesis (Figure 29) wherein the second prosthesis has an external curved surface and wherein the external curved surface of the second prosthesis couples to the external curved surface of the measurement device to support movement of the joint (Paragraph [0208]).

Regarding Claim 3, Stein discloses the joint measurement system of claim 2 wherein a force applied by the second prosthesis is normal to the surface of the first predetermined radial location, the surface of the second predetermined radial location, and the surface of the third predetermined radial location of the external curved surface of the upper housing of the first prosthesis and wherein the first, second, and third sensors are oriented such that reaction forces are directed to a center of rotation (Paragraph [2010]).

Regarding Claim 4, Stein discloses the joint system of claim 1 wherein surfaces of the first, second, and third predetermined radial locations of the external curved surface of the upper housing are above a surface of a first region of the external curved surface of the upper housing and above a second region of the external curved surface of the upper housing (Figure 29 #2906).

Regarding Claim 5, Stein discloses the joint system of claim 4 wherein the first region comprises at least an area of the external curved surface of the upper housing below the surfaces of the first, second, and third predetermined radial locations (Figure 29, as can be seen in the figure below labeled first the region is below the predetermined radial locations). 

    PNG
    media_image1.png
    463
    530
    media_image1.png
    Greyscale


Regarding Claim 6, Stein discloses the joint system of claim 5 wherein the second region comprises an area of the external curved surface of the upper housing above the first region but not including the surfaces of the first, second, and third predetermined radial locations (Figure 29, as can be seen in the figure above labeled second the region is below the predetermined radial locations).

Regarding Claim 7, Stein discloses the joint system of claim 4 wherein the surface of the second region is above the surface of the first region of the external surface of the upper housing (See figure above)

Regarding Claim 8, Stein discloses the joint system of claim 1 wherein the surfaces of the first, second, and third predetermined radial locations of the external curved surface of the upper housing are equal to or larger than the area of tile first, second, or third sensors (Figure 29, #2906, the area takes up equal surface to the sensors). 

Regarding Claim 9, Stein discloses the joint system of claim 1 wherein a plurality of shims are provided (Figure 48), wherein each shim of the plurality of shims has a different height (Paragraph [0296] lines 9-17). 

Regarding Claim 10, Stein discloses the joint system of claim 1 wherein the first prosthesis has a tray and wherein each shim of the plurality of the shims couples to the bottom housing of the measurement device ((Paragraph [0296] lines 9-17), as mentioned the measurement device contains shims and is configure to be used in tools such as the tool that is the bottom housing of Figure 29 #2902). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        3/19/21